NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                        JAN 13 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GERMAN JUAREZ RODAS,                          No. 20-73126

                Petitioner,                   Agency No. A089-813-589

    v.
                                              MEMORANDUM*
MERRICK B. GARLAND,
Attorney General,

                Respondent.

               On Petition for Review of an Order of the Immigration Judge

                              Submitted January 11, 2022**
                                 Pasadena, California

Before: WALLACE, BOGGS,*** and FRIEDLAND, Circuit Judges.

         German1 Juarez Rodas appeals from the order of an immigration judge


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         ***
             The Honorable Danny J. Boggs, Senior Circuit Judge of the United
States Court of Appeals for the Sixth Circuit, sitting by designation.
1
 The Government’s brief repeatedly refers to the Petitioner, who has been in their
custody, as “Germin.” His name is German, as nearly every page of the record
denying his requests for relief from removal and finding that he had not established

a reasonable fear of persecution or torture in his home country. We have jurisdiction

under 8 U.S.C. § 1252(a)(1), and we now affirm.

       Juarez Rodas, who is a native and citizen of Guatemala, has entered without

inspection and been removed from the United States multiple times since 1996.

During his most recent removal proceeding, he requested asylum, withholding of

removal, and protection under the Convention Against Torture (CAT), claiming that

he had been threatened with death the last time he was in Guatemala and was afraid

to return home. The asylum officer found Juarez Rodas credible but concluded that

he had not established a reasonable fear of persecution or torture. Juarez Rodas

appealed to an immigration judge. Although Department of Homeland Security

regulations normally require review in such cases to be conducted within ten days,

it was three months before the immigration judge affirmed the adverse reasonable-

fear determination. See 8 C.F.R. § 208.31(g).

       Juarez Rodas now argues that the delay in reviewing his claim renders the

immigration judge’s order invalid, and that the immigration judge should have

granted him CAT protection.2 We disagree on both counts.




reflects.
2
 Because Juarez Rodas does not argue that he is entitled to asylum or withholding
of removal before this court, any such claims are forfeited.


                                         2
1.    Construing Juarez Rodas’s claim of delay as an allegation that he was denied

due process, we review this challenge to his reasonable-fear proceeding de novo.

Zuniga v. Barr, 946 F.3d 464, 466 (9th Cir. 2019) (per curiam).

      The relevant DHS regulation states that “[i]n the absence of exceptional

circumstances,” review from the asylum officer’s decision “shall be conducted by

the immigration judge within 10 days.”3 8 C.F.R. § 208.31(g). The asylum officer

referred the case to the immigration judge on July 17, 2020, which started the clock

running. Ibid. A month later, counsel for Juarez Rodas requested an update and

stated that Juarez Rodas was in quarantine due to COVID-19. The asylum office, in

response to counsel’s requests, refiled the referral paperwork with the immigration

court on August 19 and again on September 17 (at which time the court finally

appears to have taken notice). However, at a scheduled hearing on September 24,

Juarez Rodas was again in quarantine; his counsel appeared without him.4 A hearing

was finally conducted with Juarez Rodas present on October 15.

      The delays in this case are adequately explained by the “exceptional



3
 The relevant timeline is ten days, not seven, because Juarez Rodas is an alien whose
previous removal order was reinstated. Compare 8 C.F.R. § 208.31(g), with 8 C.F.R.
§ 1003.42(e).
4
  It is unclear whether Juarez Rodas was continuously or sporadically in quarantine
(or, indeed, whether he ever contracted COVID-19). The record reflects, however,
that during all relevant communications in August and September, Juarez Rodas was
quarantined and unavailable.


                                         3
circumstances” of the COVID-19 pandemic. See 8 C.F.R. § 208.31(g). The case

was referred in July, but Juarez Rodas was in quarantine and unavailable to attend a

hearing in both August and September. When the hearing was finally held in

October, the immigration judge explained that “we could not get your case heard

within 24 hours or even 7 days . . . a pandemic like Covid-19 creates emergency

situations that we need to deal with.” The necessities of preventing the spread of a

novel virus likely qualify as “exceptional.” That being said, the record before us is

insufficient to determine whether Juarez Rodas was in quarantine for any portion of

the relevant regulatory period, i.e., the ten days immediately following the asylum

officer’s referral of Juarez Rodas’s case on July 17.         While the August and

September delays seem exceptional and therefore justified, we are in the dark as to

July.

        But even if the government did violate its own regulations, and exceptional

circumstances did not excuse all of the delay, Juarez Rodas is not entitled to relief.

“As a predicate to obtaining relief for a violation of procedural due process rights in

immigration proceedings, an alien must show that the violation prejudiced him.”

Morales-Izquierdo v. Gonzales, 486 F.3d 484, 495 (9th Cir. 2007) (en banc) (quoting

Padilla v. Ashcroft, 334 F.3d 921, 924–25 (9th Cir. 2003)). Prejudice is a showing

“that the alleged violation affected the outcome of the proceedings.” Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000). Juarez Rodas claims that the delay in this case


                                          4
“prejudiced” him “because he no longer had a fresh recollection of the events of the

interview” with the asylum officer. But Juarez Rodas repeated essentially the same

facts to the immigration judge that he had asserted before the asylum officer:

someone called him at his home in Guatemala, referred to him by name, and

threatened to kill him because (Juarez Rodas suspected) his prior stay in the United

States had made him a target. Because nothing about the delay could have affected

how the immigration judge viewed the facts or law—after all, he also had access to

the asylum officer’s interview—Juarez Rodas cannot show that the delay prejudiced

him.

       Therefore, the delay here did not deprive Juarez Rodas of due process.

2.     We review the decision of the immigration judge for substantial evidence.

Andrade-Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir. 2016). As noted above, the

only issue before us is whether Juarez Rodas is entitled to relief under the CAT.

       In order to demonstrate a reasonable fear of torture to trigger further

proceedings on eligibility for CAT protection, a petitioner must show, at the very

least, that there is a 10 percent likelihood that upon his return he will be tortured

“with the consent or acquiescence of a public official.”       Alvarado-Herrera v.

Garland, 993 F.3d 1187, 1196 (9th Cir. 2021). Juarez Rodas has not met that burden

here. He makes no allegation that public officials were the ones who threatened him,

and he made it clear to the asylum officer that he filed a report with the national


                                         5
police and the local district attorney regarding the incident. The mere fact that

officials were unable to identify the individuals who threatened Juarez Rodas by

telephone does not demonstrate their complicity or acquiescence, nor does the fact

that “the situation in [Guatemala] is really bad right now.” See Xochihua-Jaimes v.

Barr, 962 F.3d 1175, 1184 (9th Cir. 2020) (noting that while willful blindness by

public officials might show acquiescence, “a general ineffectiveness on the

government’s part to investigate and prevent crime will not suffice” (quoting

Andrade-Garcia, 828 F.3d at 836)). We have repeatedly held that serious, pervasive

crime alone is not enough to support CAT relief, because of the Convention’s

government-acquiescence requirement. Id. at 1184–85 (collecting cases).

      There was substantial evidence for the immigration judge to determine that

Juarez Rodas had not demonstrated a reasonable fear of being tortured upon return

to Guatemala. He is therefore not entitled to CAT relief.

      AFFIRMED.




                                         6